UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6483



ABDUL-AZIZ RASHID MUHAMMAD, a/k/a William A.
Brown,

                                            Plaintiff - Appellant,

          versus


J. BUNTS, Health Services Administrator; DAVID
T. BUCKINGHAM, Nurse; E. MASTELLER, PA-C; P.
BENDER,   PA-C;   T.  PUCKETT,   PA-C;   DORIS
WILLIAMS, Clinical Director,

                                           Defendants - Appellees,

          and


J. D. HILL, Associate Warden of Programs; K.
M. WHITE, Regional Director, Mid-Atlantic
Regional Office; G. STONE, Superintendent of
Industry;   HARRELL   WATTS,  Administrator,
National Inmate Appeals; B. A. BLEDSOE,
Warden, FCI Gilmer,

                                                          Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:03-cv-00228-IMK)


Submitted:   September 26, 2007        Decided:     November 19, 2007


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Abdul-Aziz Rashid Muhammad, Appellant Pro Se. Daniel W. Dickinson,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Abdul-Aziz Rashid Muhammad appeals the district court’s

order accepting the magistrate judge’s recommendations as modified

and denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Muhammad v. Bunts, No. 1:03-cv-00228-IMK (N.D. W. Va. Mar.

1, 2007).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -